IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                January 10, 2012 Session

               TARIK ROBERTSON v. STATE OF TENNESSEE

                  Appeal from the Criminal Court for Shelby County
                    No. 0701869     James C. Beasley, Jr., Judge


               No. W2011-00679-CCA-R3-PC - Filed October 18, 2012


The petitioner, Tarik Robertson, appeals the Shelby County Criminal Court’s denial of his
petition for post-conviction relief. The petitioner was convicted of observation without
consent, a Class A misdemeanor, and sentenced to eleven months and twenty-nine days,
suspended to probation following service of four months in the county workhouse. On
appeal, the petitioner contends that it was error to deny him post-conviction relief because:
(1) the conviction was based upon evidence obtained pursuant to an unlawful arrest; (2) there
is newly discovered evidence in the case; (3) he was denied the effective assistance of
counsel; and (4) there were cumulative constitutional errors in the trial process. Following
review of the record and arguments of the parties, we affirm the decision of the post-
conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which T HOMAS T.
W OODALL and A LAN E. G LENN, JJ., joined.

Randall B. Tolley, Memphis, Tennessee, for the appellant, Tarik Robertson.

Robert E. Cooper, Jr., Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Amy P. Weirich, District Attorney General; and Reginald Henderson, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                      Factual Background & Procedural History

       The facts underlying the petitioner’s conviction, as recited by this court on direct
appeal, are as follows:
        Around midnight on August 17, 2006, [the victim] was preparing to
take a bath when she thought she saw a “blurred vision in the window.” [She]
ran out of the bathroom to tell her husband, but later returned to the bathroom
to continue her bath. [She] testified that while she was sitting naked in the tub,
she saw [the petitioner’s] face “matted straight to the glass window” for one
to two minutes. [She] then “started screaming and hollering” before she ran
out of the bathroom and called the police. She testified that she had never seen
[the petitioner] before.

       [The victim] testified that the police arrived roughly one minute after
she called them. She met the officers outside of her home, and described [the
petitioner] as wearing a white shirt with a “low” haircut and big eyes. After
[the petitioner] was detained, [the victim] identified him as the individual who
looked into her window.

        [The victim] testified that her bathroom window is at eye level if
standing in the tub. The window shares the same wall as the tub. She
described the window as stained glass with a flower design in the middle. The
glass has different colors, including green, pink, and purple. [She] noted,
“Some parts of it is clear and some parts of it is stained. It’s frosted.” From
the inside looking out, she said “you can see straight through it.” [The victim]
testified that she was not wearing glasses while sitting in the tub; however, she
began wearing glasses about three weeks before the trial.

        [The victim] testified that three months after the incident, she was
approached by [the petitioner] at a fast-food restaurant. She was about to order
at the drive-thru when [the petitioner] pulled his vehicle to the side of her
vehicle. [She] said that [the petitioner] then offered her seven hundred dollars
to “go before the media and clear his name.” [She] later reported these events
to the police.

        Officer Marco Yzaguirre of the Shelby County Sheriff’s Department
testified that he and Officer Michael Kraemer responded to a “prowler call”
from [the victim’s] home. Officer Yzaguirre confirmed that they were less
than one minute from [the victim’s] home when he received the call from the
dispatcher. Upon arrival Officer Yzaguirre observed that [the victim] “came
out of the house, screaming.” Officer Yzaguirre testified that “she kept
yelling, ‘He’s in the back, he’s in the back.’” Officer Yzaguirre ran to the east
side of [the victim’s] home where he saw a black man wearing a white shirt
and matching the description provided by [the victim] . Officer Yzaguirre said

                                       -2-
      [the petitioner] also wore jean shorts and tennis shoes. After [the petitioner]
      was detained, [the victim] identified [the petitioner] as the prowler. Officer
      Yzaguirre testified that [the petitioner] repeatedly said he was a fireman,
      denied that he was a prowler, and explained that he was jogging. Officer
      Yzaguirre said [the petitioner] asked the officers to issue him a misdemeanor
      citation because they “are in the same business.”

              Officer Michael Kraemer of the Shelby County’s Sheriff’s Department
      testified that he assisted Officer Yzaguirre in responding to the prowler call.
      Office Kraemer stated that after [the petitioner] was detained, he went to
      investigate the bathroom window. He found a partial shoe print on the air
      conditioner that sits under the bathroom window. Officer Kraemer examined
      the sole of [the petitioner’s] shoe and determined that it matched the print on
      the air conditioner. The print on the air conditioner was not preserved and no
      photographs were taken. Later, at trial, Officer Yzaguirre testified that the
      arrest ticket did not mention the shoe print.

              Officer Terry Williams of the Shelby County Sheriff’s Department
      testified that [the victim] filed an intimidation report on March 8, 2007.
      Although the report showed that [the petitioner] approached [the victim] at the
      drive-thru of a fast-food restaurant, it did not state that [the petitioner] offered
      [her] seven hundred dollars in an effort to clear his name. Officer Williams
      testified, however, that [the victim] told him that she was offered the money.
      He did not include it in the report upon the instruction of his field commander.

               [The petitioner] testified that before midnight on August 16, 2006, he
      left his home after an argument with his wife. He wore a white polo shirt and
      white tennis shoes. [The petitioner] stated that he lives in the same area as [the
      victim]. He was walking to a gas station to purchase a drink when he realized
      that his wallet was at home. On his return home, [the petitioner] testified that
      he walked past [the victim’s] house, which he thought was vacant. He was
      then grabbed by a police officer who called him a prowler. [The petitioner]
      denied looking through [the victim’s] bathroom window. He said he did not
      tell the officers that he was a fireman, and he denied asking to receive a lenient
      misdemeanor citation. [The petitioner] also denied that he later approached
      [the victim] at a fast-food restaurant. He claimed one of the officers told [the
      victim] what [the petitioner] was wearing before she identified him to the
      police.

State v. Tarik Robertson, No. W2008-01592-CCA-R3-CD (Tenn. Crim. App., at Jackson,

                                              -3-
Nov. 10, 2009), perm. app. denied, (Tenn., Apr. 14, 2010).

        Based upon this evidence, the petitioner was convicted by a Shelby County jury of
observation without consent and was sentenced to eleven months and twenty-nine days, four
months of which was to be served in the county workhouse. Id. The petitioner filed a direct
appeal to this court challenging: (1) the sufficiency of the evidence; (2) that the trial court
erred in its role as the thirteenth juror; (3) that the State committed prosecutorial misconduct
in closing arguments; and (4) that the trial court erred in determining the sentence length and
manner of service. This court denied relief, and the Tennessee Supreme Court denied the
petitioner’s application to appeal. Id.

        Thereafter, the petitioner, through counsel, filed the instant petition for post-
conviction relief, as well as a later-filed amended petition, alleging multiple grounds for
relief. A hearing was held at which multiple witnesses were called to testify. The first
witness was Lieutenant Reginald Hubbard who responded to the scene of the crime and
served as the supervisor of Officers Kraemer, Yzaguirre, Boyd, and Curtis, who all arrived
there prior to him. This was Lieutenant Hubbard’s first time to testify in this case, as he was
not called at trial or the preliminary hearing. Lieutenant Hubbard stated that he was only able
to recall “portions” of the evening, but did indicate that he recalled that when he arrived, the
petitioner was already in the rear of the squad car. He also recalled the victim’s identification
of the petitioner and, further, that she was hysterical at the time. Lieutenant Hubbard was
not involved in any preservation of the evidence at the scene. He testified that he understood
that the General Investigative Bureau was to be called to come preserve the evidence. It was
later determined that, although they were contacted, the bureau elected not to come to the
scene.

        Lieutenant Hubbard testified that he did observe a footprint on the air conditioning
unit at the rear of the home, noting that the footprint was “on the very top of the unit.” He
identified several pictures of the home and air conditioning unit, taken by post-conviction
counsel, as representative of those things on the night of the incident. He stated that,
because of the placement of the bathroom window, it was assumed that the perpetrator had
to stand on something in order to see inside. Because of the footprint, the assumption was
made that he stood upon the air conditioning unit to accomplish his nefarious purpose.
Lieutenant Hubbard did acknowledge that the air conditioning unit was not directly beneath
the window, but stated that “once he’s on top of the unit he can lean over and be able to look
inside.” He acknowledged that the bathroom window “appears to be a stained-glass
window,” although some portions were clear. Lieutenant Hubbard did not enter the home
and personally determine if a person would be able to see through the window from the
inside.



                                               -4-
        The next witness to testify was the petitioner himself. With regard to his activities
on the night of the crime, the petitioner testified that he left his nearby home after getting into
an argument with his wife. The petitioner stated that he left on foot and proceeded to walk
around the neighborhood “to clear [his] head out.” He testified that he walked to an Exxon
station to get something to drink, but he realized that he did not have his wallet, money, or
identification with him. As the petitioner began to walk home, he saw squad cars in the street
with blue lights flashing. The petitioner indicated that he walked in that direction, as it was
the way to his home, and stopped to talked with Officer Boyd, who was standing outside his
vehicle. The petitioner testified that Officer Kraemer then grabbed him, threw him across
the hood of the car, and placed his left forearm at the back of his neck. According to the
petitioner, Officer Kraemer accused him of being a “prowler,” which the petitioner said he
denied. The petitioner also elaborated that, at this point, Officer Boyd turned away from him
and returned to his patrol car, deactivating the lights and video-camera on the car. He then
claimed that the officers handcuffed him, and Officer Kraemer “g[a]ve me” to Officer
Yzaguirre before heading back around the home. The petitioner claimed that he could hear
Officer Kraemer returning with the victim, and, as they walked toward him, describing to her
what the petitioner was wearing. With regard to a description, the petitioner disputed the
testimony Officers Kraemer and Yzagguire given at trial that a description of the perpetrator
was relayed to them by the 911 operator. He also pointed out that their descriptions, which
were allegedly relayed to them, were not consistent with each other, and further, that a
transcript of the 911 call reflected that no description was given at all. The petitioner
complained neither the tape of the call nor a transcript of it were introduced at trial to use in
cross-examination of the officers.

        The petitioner indicated that during the pendency of the underlying proceedings, he
had been represented by two separate attorneys, the first in general sessions, the second in
the trial court. The petitioner testified that general sessions counsel apparently waived a
preliminary hearing in the matter, without the petitioner’s knowledge or consent. The
petitioner understood that he stood charged with a misdemeanor offense, but he was not
advised by general sessions counsel that for a proper misdemeanor arrest, the offense had to
occur in the officer’s presence. No attack was made on the arrest at the general sessions
level.

       The petitioner related that, even after trial counsel was hired, no motion to suppress
his purportedly unlawful arrest was filed. He also stated that no motion to suppress was filed
based upon an overly suggestive line-up and identification, i.e., the petitioner was handcuffed
and Officer Kraemer was describing what the petitioner was wearing to the victim. The
petitioner also contended that Lieutenant Hubbard should have been called to testify at trial,
and faulted trial counsel for the omission. He also testified that he was dissatisfied with trial
counsel’s questioning of the victim with regard to the amount of time she had worn glasses.

                                                -5-
        The petitioner did acknowledge that trial counsel had discussed the trial with him and
addressed questions that he had. He also acknowledged that he and trial counsel discussed
his right to testify, and he elected to avail himself of that right. The petitioner acknowledged
that attorneys are often called to make strategic decisions in cases, but he denied that
introduction of the 911 transcript would have hurt his case, despite the comment by the
victim that she could positively identify the prowler’s face.

        The final, and only, witness called by the State was trial counsel. He recalled that he
received and reviewed discovery with the petitioner in this case, and, although he was unable
to recall specifically what was included, he did not recall any surprises at trial. Trial counsel
indicated that he had discussed possible settlement options with the petitioner, but the
petitioner was adamant he was innocent and refused consider a plea. The case went to trial,
and the petitioner elected to testify and give his version of events. Prior to trial, trial counsel
was aware that the victim had identified the petitioner at the crime scene. Trial counsel felt
that identification was the major issue in the case and believed there was a valid question on
whether someone could be identified through a stained glass window. He elaborated that,
in support of that theory, he had presented a videotaped interview given by the victim to a
local television station, which depicted the actual window.

       Trial counsel did not specifically recall photographs being introduced of the crime
scene at trial. When shown pictures taken of the victim’s backyard and air conditioning unit,
taken in preparation for post-conviction, trial counsel indicated he was “cau[ght] . . . off
guard because it doesn’t look like [the air conditioning unit is] under the window.” He
opined that from these photographs, it did not appear possible that someone could stand on
the unit and look into the bathroom through the window. However, when questioned, he
indicated that he did not believe that there was a question that someone was looking in the
victim’s window, the only issue was whether she had identified the correct person.

        Trial counsel testified that he was aware that the petitioner was charged with a Class
A misdemeanor and that the offense did not occur in an officer’s presence. However, he did
not file a motion to suppress based upon grounds that arrests for misdemeanors without a
warrant must occur in the presence of an officer. Trial counsel was also aware of the on-
scene identification by the victim and, further, that the footprint had never been specifically
matched to the petitioner’s shoe.

       With regard to testimony at trial regarding a description of the perpetrator, trial
counsel was only able to recall something about the perpetrator wearing a light-colored or
white shirt. Trial counsel verified that he did not introduce the 911 tape or transcript at trial
and, frankly, could not recall if mention was made of a description on the tape, although he
acknowledged there was not one contained in the transcript he was given for refreshment at

                                                -6-
the hearing. However, he testified that he did not introduce the tape because he did not want
to reinforce the victim’s identification at the scene, as the tape contained language that she
could positively identify her prowler.

       After hearing the evidence presented, the post-conviction court denied relief. The
petitioner has timely appealed that determination.

                                          Analysis

        On appeal, the petitioner has challenged the post-conviction court’s denial of his
petition for post-conviction relief. He specifically delineates four issues for our review: (1)
whether the conviction was based on evidence obtained pursuant to an unlawful arrest; (2)
whether there is newly discovered evidence in the case; (3) whether the petitioner was denied
the effective assistance of counsel; and (4) whether there were cumulative constitutional
errors in the trial process.

I. Unlawful Arrest

        First, the petitioner contends that his conviction was based on evidence obtained
pursuant to an unlawful arrest. He asserts that all the evidence obtained from the scene, i.e.,
the identification and testimony regarding the shoe print, was “undisputabl[y]” obtained after
an illegal arrest. He bases his argument on the fact that an officer may not arrest an
individual for a misdemeanor offense without a warrant, except in enumerated situations,
unless the offense was committed in the officer’s presence. See T.C.A. § 40-7-103 (2010).
While we understand the petitioner’s contention, we conclude that the issue, as a freestanding
one, is waived for failure to present it earlier, such as on direct appeal. See T.C.A. § 40-30-
106(g) (stating that a ground for relief is waived if the petitioner personally or through an
attorney failed to present it for determination in any proceeding before a court of competent
jurisdiction in which the ground could have been presented). While we do not review the
issue standing alone, we will, nonetheless, consider it under the umbrella of ineffective of
assistance of counsel for failure to challenge the arrest with a motion to suppress, as it was
also raised by the petitioner in that manner.

II. Newly Discovered Evidence

       Next, the petitioner contends that there is newly discovered evidence in the case which
would have affected the outcome of the proceeding. Specifically, he refers to photographs
of the crime scene which were taken in preparation for post-conviction proceedings. He
contends that the photographs establish that the crime could not have been committed
pursuant to the State’s trial theory, based upon the placement of the air conditioner unit in

                                              -7-
relation to the bathroom window.

        We agree with the State that a claim of newly discovered evidence, standing alone,
does not constitute a proper ground for post-conviction relief. For such a claim to be
cognizable in a post-conviction proceeding, it must implicate a constitutional right. A proffer
of newly discovered evidence generally amounts to no more than a request to relitigate the
sufficiency of the evidence at trial, which a post-conviction proceeding may not be employed
to do. As such, we will not consider this issue standing alone. However, as noted with
regard to the petitioner’s illegal arrest argument, the issue may be considered pursuant to an
ineffective assistance of counsel claim. As the issue was somewhat argued under that
auspice at the hearing and is also mentioned in the petitioner’s brief, we will consider the
issue in that manner.

III. Ineffective Assistance of Counsel

       The petitioner contends that the post-conviction court erred in denying his petition
because trial counsel was ineffective in his representation at trial. Specifically, he faults trial
counsel for: (1) failing to call Lieutenant Hubbard; (2) failing to introduce crime scene
photographs; (3) failing to file a motion to suppress evidence obtained pursuant to an
unlawful arrest; (4) failing to challenge the overly suggestive identification of the petitioner
by the victim; and (5) failing to introduce the 911 tape to counter the officers’ testimony that
the victim had given a description of the perpetrator to the 911 dispatcher.

       In order to obtain post-conviction relief, a petitioner must prove that his or her
conviction or sentence is void or voidable because of the abridgement of a right guaranteed
by the United States Constitution or the Tennessee Constitution. T.C.A. § 40-30-103; Howell
v. State, 151 S.W.3d 450, 460 (Tenn. 2004). A post-conviction petitioner must prove
allegations of fact by clear and convincing evidence. T.C.A. § 40-30-110(f); Tenn. Sup. Ct.
R. 28, § 8(D)(1); Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). “Evidence is
clear and convincing when there is no serious or substantial doubt about the correctness of
the conclusions drawn from the evidence.” Grindstaff v. State, 297 S.W.3d 208, 216 (Tenn.
2009) (quoting Hicks v. State, 983 S.W.2d 240, 245 (Tenn. Crim. App. 1998)). In an appeal
of a court’s decision resolving a petition for post-conviction relief, the court’s findings of
fact “will not be disturbed unless the evidence contained in the record preponderates against
them.” Frazier v. State, 303 S.W.3d 674, 679 (Tenn. 2010).

       A criminal defendant has a right to “reasonably effective” assistance of counsel under
both the Sixth Amendment to the United States Constitution and Article I, Section 9, of the
Tennessee Constitution. State v. Burns, 6 S.W.3d 453, 461 (Tenn. 1999). The right to
effective assistance of counsel is inherent in these provisions. Strickland v. Washington, 466

                                                -8-
U.S. 668, 685-86 (1984); Dellinger, 279 S.W.3d at 293. To prove ineffective assistance of
counsel, a petitioner must prove both deficient performance and prejudice to the defense.
Strickland, 466 U.S. at 687-88. Failure to satisfy either prong results in the denial of relief.
Id. at 697.

        For deficient performance, the petitioner must show that “counsel’s representation fell
below an objective standard of reasonableness” under prevailing professional norms, despite
a “strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 687-89. “In other words, the services rendered or the advice
given must have been below ‘the range of competence demanded of attorneys in criminal
cases.’” Grindstaff, 297 S.W.3d at 216 (quoting Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn.
1975)). The petitioner must prove that counsel made errors so serious that counsel was not
functioning as “counsel” guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687.
When reviewing trial counsel’s performance for deficiency, this court has held that a
“petitioner is not entitled to the benefit of hindsight, may not second-guess a reasonably
based trial strategy by his counsel, and cannot criticize a sound, but unsuccessful, tactical
decision made during the course of the proceeding.” Adkins v. State, 911 S.W.2d 334, 347
(Tenn. Crim. App. 1994). The reviewing court “must make every effort to eliminate the
distorting effects of hindsight, to reconstruct the circumstances of counsel’s conduct, and to
evaluate the conduct from the perspective of counsel at that time.” Howell v. State, 185
S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689). However, “deference to
tactical choices only applies if the choices are informed ones based upon adequate
preparation.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992).

        Prejudice in turn requires proof of “a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland,
466 U.S. at 694. In Strickland, the Supreme Court noted that “[a]n error by counsel, even
if professionally unreasonable, does not warrant setting aside the judgment of a criminal
proceeding if the error had no effect on the judgment.” Id. at 691. The court clarified that
prejudice “requires showing that counsel’s errors were so serious as to deprive the defendant
of a fair trial, a trial whose result is reliable.” Id. at 687. “The defendant must show that
there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient
to undermine confidence in the outcome.” Id. at 694.

        A claim of ineffective assistance of counsel raises a mixed question of law and fact.
Burns, 6 S.W.3d at 461; Grindstaff, 297 S.W.3d at 216. Consequently, this court reviews the
trial court’s factual findings de novo with a presumption of correctness, unless the evidence
preponderates against the trial court’s factual findings. Grindstaff, 297 S.W.3d at 216. But
the trial court’s conclusions of law on the claim are reviewed under a purely de novo

                                               -9-
standard with no presumption of correctness. Fields v. State, 40 S.W.3d 450, 458 (Tenn.
2001).

        a. Failure to Call Lieutenant Hubbard

        In a single sentence, the petitioner makes the assertion that “[t]rial counsel was
ineffective in not calling [Lieutenant] Hubbard, who was in charge of the scene . . . .” There
is no further mention of this alleged error anywhere else in the argument section of the brief-
no law is cited, no contention of what benefit calling him would have been, and no
supporting argument is made.1 The issue is, therefore, waived. See Tenn. Ct. Crim. App. R.
10(b) (“Issues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.) Although Lieutenant
Hubbard was called to testify at the post-conviction hearing, the issue was not specifically
argued before the court, and no ruling was made on the issue. Without more, review is
simply not possible. From what we do glean from Lieutenant Hubbard’s testimony at the
hearing, we are unable to conclude that it would have affected the outcome of the trial had
he been called to testify at the trial. He was not the first officer on the scene, was not actively
involved in the arrest, and his testimony at the hearing offered little, if any, new information.
No relief is warranted.

        b. Failure to Introduce Crime Scene Photographs

       The petitioner also claims trial counsel was ineffective for failing to introduce
photographs of the crime scene, which would have illuminated the impossibility of the crime
being committed as it was portrayed by the State. In other words, photographs would have
shown that it was physically impossible for a perpetrator to stand on the air conditioning unit
and look in the bathroom window. He relies upon trial counsel’s testimony that, had pictures
been admitted, the outcome of the proceedings might have been affected.

        In denying relief on this issue, the post-conviction court, in its written order, stated:

               . . . The only proof presented appeared to be photos that showed that an
        air conditioner unit was close to the window in question but not underneath it.


        1
          We glean that the petitioner might be making this assertion based upon Lieutenant Hubbard’s post-
conviction testimony that the petitioner was identified by the victim after he was handcuffed and placed in
the patrol car. It appears he attempts to use that testimony to buttress his motion to suppress the
identification argument. However, he does not support this contention with citation. Moreover, Lieutenant
Hubbard’s testimony stands in contradiction to that given by other witnesses. Regardless, the issue of
suppression of the identification is addressed below.

                                                   -10-
       Arguably if someone stood on the air conditioner unit they could not look
       directly into the window. There was a footprint on the air conditioner unit
       which was alleged to match the pattern of the petitioner’s shoe. The print was
       not preserved for presentation at trial. There was no proof that the print
       actually belonged to the petitioner but it was suggested that the print matched
       the pattern. Although, it appears to the Court that it would require some
       physical gymnastics to stand on the air conditioner and look into the window
       without something else to stand on, the question in the trial was not that the
       crime did not occur but rather the identity of the perpetrator. Therefore, this
       court fails to see how the photos of the air conditioner unit and its location
       would have made any difference in the verdict. There was never a question of
       how the perpetrator peeked in the window. The only question was who was
       the perpetrator. The victim made a positive identification of the petitioner on
       the scene. The petitioner testified as to his actions and the victim testified as
       to her ability to make an identification through a stained glass window. The
       jury heard both testimonies and credited the State’s witness. This Court finds
       there is no newly discovered evidence and likewise fails to find any evidence
       which was not disclosed to petitioner.

        We agree with the State that these photographs do not fall within the normal scope of
“newly discovered evidence,” as it is generally applied. Moreover, as we may only review
this issue within the scope of ineffective assistance of counsel, the only issue before us now
is whether trial counsel was ineffective for failing to introduce photographs of the crime
scene. After review, we conclude that he was not.

        As noted by the trial court, the issue at trial was identification. It was not contested
that the crime itself did occur, as the victim specifically testified that she saw a face looking
in her window. The jury heard that testimony and chose to accredit it in assuming that the
event had occurred. The victim did not testify as to how the crime was committed, i.e., that
the perpetrator stood on the air conditioning unit. Granted, the State asserted that as its
theory of the case based upon the presence of the footprint. Regardless, the photographs do
not conclusively establish that the petitioner could not have committed the crime in that
matter. As noted by the post-conviction court, while it might have required “some physical
gymnastics” to stand on the unit and peer through the window, it is not impossible that the
petitioner is capable of performing such feats. The photographs do not negate that
possibility. Moreover, testimony from the victim in fact supported this, as she stated that the
face she saw was in the corner of the window, not peering squarely inside. Even if it is
assumed that the air conditioning unit was not used to perpetrate this offense, it still does not
foreclose other methods. The victim saw a face outside her window, and she identified that
face was the petitioner’s. Thus, we cannot conclude that photographs would have affected

                                              -11-
the outcome of the trial, precluding the petitioner from relief.

       c. Failure to File a Motion to Suppress

       The next issue for review is whether trial counsel was ineffective for failing to file a
motion to suppress evidence based upon an illegal arrest. In order to establish this claim, the
petitioner must show that trial counsel would have been successful in the endeavor to have
the evidence quashed. See State v. Hellard, 629 S.W.2d 4, 11 (Tenn. 1982).

        As previously noted, the petitioner bases his argument on Tennessee Code Annotated
section 40-7-103, which provides that, with some exceptions not applicable here, Tennessee
law does not permit an officer to make a warrantless arrest for a misdemeanor not committed
in the officer’s presence. While evidence arising from such an arrest should be suppressed,
only evidence obtained as the result of such an unlawful should be suppressed. State v.
Jashua Shannon Sides, E2000-01422-CCA-R3-CD (Tenn. Crim. App., at Knoxville, May
16, 2001) (citing State v. Clark, 844 S.W.2d 597, 600 (Tenn. 1992)). Evidence which is
developed prior to the unlawful arrest need not be suppressed in the prosecution. Id.

       In denying relief on this issue, the post-conviction court stated as follows:

               . . . Although the petitioner claims his arrest was unlawful because it
       was a misdemeanor and was not committed in the officer’s presence he failed
       to state what evidence should have been suppressed by his trial counsel. It
       appears to the Court that the crime occurred and the victim called the police.
       Once the police arrived on the scene and obtained a description of the alleged
       perpetrator they began searching the neighborhood. The petitioner was in the
       immediate area and matched the description given by the victim. He was
       brought to the scene and the victim made a positive identification of the
       petitioner. He was then arrested and charged with the above offense. No
       proof was presented that any evidence was presented or recovered as a result
       of his arrest. There was probable cause to detain the petitioner and return him
       to the scene to determine what if any crime occurred and if the petitioner was
       the perpetrator. The identification was made before the arrest, therefore there
       is nothing to suppress.

        According to the petitioner, “all evidence obtained from the scene: the identification,
the testimony regarding the shoe print, etc. was undisputabl[y] obtained after an illegal
arrest.” The State, as did the post-conviction court, disagrees. The State contends that,
although detained and handcuffed at the time of the identification by the victim, the petitioner
was not “under arrest.” If this is correct, then trial counsel cannot be faulted for failing to

                                              -12-
file a motion to suppress the identification, as it would have been unsuccessful.2 As such,
the issue before us turns on when the petitioner was effectively “under arrest.”

        Whether an arrest has occurred is not always clear; it is a fact-intensive inquiry. State
v. Ingram, 331 S.W.3d 746, 757 (Tenn. 2011). The ultimate conclusion of whether the facts
establish that a person was under custodial arrest is one of law. State v. Daniel, 12 S.W.3d
420, 423-24 (Tenn. 2000) (stating “the trial court’s conclusion that a seizure did not occur
is a conclusion of law derived from an application of the law to the undisputed facts of this
case”); State v. Nidiffer, 173 S.W.3d 62, 64 (Tenn. Crim. App. 2004) (reviewing issue of
whether defendant was under arrest when he refused to consent to a blood alcohol test under
de novo standard). In Tennessee, the definition of “arrest” is well-established; it is “‘the
taking, seizing, or detaining of the person of another, either by touching or putting hands on
him, or by any act which indicates an intention to take him into custody and subjects the
person arrested to the actual control and will of the person making the arrest.’” State v.
Crutcher, 989 S.W.2d 295, 301 (Tenn. 1999) (quoting West v. State, 425 S.W.2d 602, 605
(Tenn. 1968)). Although “[a]n arrest may be affected without formal words or a station
house booking . . . there must be actual restraint on the arrestee’s freedom of movement
under legal authority of the arresting officer.” Id. at 301-02 (citing 5 Am. Jur. 2d Arrest §
2 (1995)).

         While not dispositive, an officer’s telling a defendant he is under arrest is a
substantive factor to consider when determining whether an arrest has occurred. Nidiffer,
173 S.W.3d at 66. Still another factor to be considered in determining whether an arrest has
occurred is whether a “reasonable person” would have concluded that he was under arrest.
Id. at 65-66.

        Based upon the testimony of the officers at trial and the facts recited on direct appeal,
it is apparent that the petitioner was placed in handcuffs while he was in the backyard of the
residence. However, it is also abundantly clear that he was informed by officers that he was
being handcuffed and patted down for weapons solely for security and officer protection
purposes because he had no identification and was not cooperative. As the petitioner refused
to identify himself, it was reasonable on the part of the officers to restrain him, as he matched
the description of a suspect in the neighborhood, had no valid purpose for being there, and
could have caused harm. The petitioner was never informed that he was under arrest, and


        2
          With regard to a motion to suppress the footprint testimony, trial counsel might have been
successful, as the record is somewhat ambiguous as to when the actual formal arrest was made, although it
is clear it was after the identification by the victim. However, as the footprint was never preserved or
conclusively linked to the petitioner, such evidence could not have affected the outcome of the trial. As such,
the petitioner fails on the prejudice prong of ineffective assistance of counsel.

                                                     -13-
no Miranda warnings were given. He was simply being detained to allow for a “show up”
identification because he met the description of the perpetrator and was found at the scene
minutes after the victim’s call to 911. See Terry v. Ohio, 392 U.S. 1, 25-31 (1968). He was
taken to the front of the home, still handcuffed, and identification was made by the victim.

        The question then becomes, does the act of placing a suspect in handcuffs necessarily
equate to arrest. After research, we are unable to locate any case explicitly addressing this
issue, nor is one referenced by the State or the petitioner. However, as the State points out,
other jurisdictions, both state and federal, have concluded that handcuffing does not
necessarily equate to arrest, especially when undertaken in the interest of officer security
during a Terry stop with accompanying explanations that the suspect is not under arrest. See
United States v. Miller, 974 F.2d 953, 957 (8th Cir. 1992) (“Numerous cases have held that
a police officer’s use of handcuffs can be a reasonable precaution during a Terry stop.”);
United States v. Hastamorir, 881 F.2d 1551, 1557 (11th Cir. 1989) (“The handcuffing of
Hastamorir constituted a Terry stop, and was a reasonable action designed to provide for the
safety of the agents”); United States v. Booth, 669 F.2d 1231, 1236 (9 th Cir. 1981)
(Handcuffing a suspect does not necessarily dictate a finding of custody; strong but
reasonable measures to insure the safety of the officers or the public can be taken without
necessarily compelling a finding that the suspect was in custody); United States v. Glenna,
878 F.2d 967 (7th Cir. 1989) (Ruling that the use of handcuffs did not transform an
investigatory stop to an arrest when the officer’s safety was at risk); Cardona v. Connolly,
361 F. Supp. 2d 25, 32 (D. Conn. 2005) (Suspect not under arrest where officer handcuffed
her and led her to police vehicle for security while awaiting backup); Bolden v. State, 278 Ga.
459, 462 n.3 (2004) (Defendant transported to police station in handcuffs as safety measure
was not under arrest); State v. Walsh, 495 N.W.2d 602, 605 (Minn. 1993) (Suspect, although
handcuffed, was not under arrest); Turner v. State, 252 S.W.3d 571, 580 (Tex. Ct. App.
2008) (Defendant was not under arrest where officer told defendant before putting him in the
vehicle he was going to handcuff him, for officer safety and not because he was under arrest).

       On these facts, we must agree with the post-conviction court that the petitioner was
not under arrest at the time the identification was made by the victim.3 We find the reasoning
of the above cited jurisdictions persuasive in their conclusions that handcuffing does not
automatically equate to an arrest. Additionally, on direct appeal, this court also characterized
the petitioner as being detained, as opposed to under arrest, prior to the identification.
Robertson, No. W2008-01592-CCA-R3-CD. In this case, the petitioner was merely being
detained in order to allow the investigation to be completed. He was specifically informed


        3
        In the interest of completeness of review and finality, we note that this conclusion would be the
same even had Lieutenant Hubbard testified that he recalled the identification occurring after the petitioner
was placed in the police car.

                                                    -14-
that he was being placed in handcuffs for safety reasons. Although no testimony stated that
the petitioner was specifically told that he was not under arrest, logically, if he was told that
he was being handcuffed for another, separate purpose, he would have implicitly been
informed of such.

        Again, nothing in the record before us preponderates against the post-conviction
court’s finding that a motion to suppress in this case would have been unsuccessful. As
noted, trial counsel cannot be faulted for failing to file a futile motion. Thus, the petitioner
is not entitled to relief.

       d. Failure to Challenge an Overly Suggestive Identification

       The petitioner also challenges trial counsel’s failure to challenge what he describes
as an “overly suggestive” identification. However, he bases his challenge on his own
testimony as to the facts of the case, which is not consistent with the testimony of the police
officers at trial. The petitioner stated that Officer Kraemer escorted the petitioner to the area
where he was detained, and, as he was doing so, he described what the petitioner was
wearing. Additionally, he testified that the victim “identified me when Officer Yzaguirre had
me handcuffed in the back and had a flashlight in my face on the side of her house.”

       In Neil v. Biggers, the United States Supreme Court established a two-part test to
determine the validity of a pretrial identification. 409 U.S. 18, 199-200 (1971). First, the
court must determine whether the procedure used to obtain the identification was unduly
suggestive. Id. Then, if the identification was unduly suggestive, the court must determine,
based on the totality of the circumstances, whether the identification is nevertheless reliable.
Id. Tennessee law proscribes so-called one-on-one “showups” unless the showup occurs as
an on-the-scene investigatory procedure shortly after the commission of the crime. State v.
Thomas, 780 S.W.2d 379, 381 (Tenn. Crim. App. 1989).

        As noted, the police officers’ version of the identification stands in contrast to the
story given by the petitioner. Clearly, a credibility determination was made by the lower
court, which favored the officers. As has been reiterated on multiple occasions, it is not the
function or province of this court to reweigh or re-evaluate credibility determinations made
by the trier of fact. See State v. Evans, 108 S.W.3d 231, 234 (Tenn. 2003). As such, we are
left with the testimony of the officers, which was that Officer Yzaguirre handcuffed the
petitioner in the rear of the home, and he was then escorted to the front, where he was
identified by the victim. No mention is made of any “hints” given by the officers to aid the
victim with her identification.

       On this record, it is clear that the victim identified the petitioner at the scene of the

                                              -15-
crime, within minutes of its occurrence. This court has routinely countenanced this
procedure of detaining a suspect immediately following a crime to allow time for the victim
to identify the perpetrator. See State v. Tony Ray Billings, No. M2010-00624-CCA-R3-CD
(Tenn. Crim. App., at Nashville, Apr. 14, 2011). We are simply unable to conclude that this
identification was in any way “overly suggestive.” As such, the petitioner has failed to carry
his burden to show an entitlement to relief.

       e. Failure to Introduce the 911 Tape

        Lastly, the petitioner finds fault with trial counsel for not introducing the 911 tape or
a transcript of the call. According to the petitioner, the tape contains no description of the
perpetrator given by the victim to the dispatcher. The petitioner urges that trial counsel
should have used the tape to cross-examine police officers and the victim, who all indicated
that a description had been relayed. Officers testified that they were provided a “description
of a black man, low haircut, big eyes, a white shirt with a collar and a gold chain.” He
contends this “exculpatory evidence” should have been utilized by trial counsel.

       At the post-conviction hearing, trial counsel did review the transcript and agreed that
no description was mentioned. However, trial counsel testified that he made a strategic
decision not to introduce the 911 tape because of concern that the tape contained a statement
by the victim that she was certain of her ability to identify the prowler. Trial counsel was
concerned that this would only heighten the weight the jury gave her later identification of
the petitioner at the scene. We may not second-guess a valid tactical decision. See Adkins,
911 S.W.2d at 347 (A “petitioner is not entitled to the benefit of hindsight, may not second-
guess a reasonably based trial strategy by his counsel, and cannot criticize a sound, but
unsuccessful, tactical decision made during the course of the proceeding.”).

       Moreover, we take issue with the petitioner’s characterization of this evidence as
“exculpatory,” which would be evidence tending to clear the petitioner of guilt. That is not
the case here. The tape did not contain a description which excluded the petitioner as a
suspect by providing a description which he did not fit; rather, it was simply silent.
Additionally, trial counsel did cross-examine the officers regarding the description allegedly
given and attempted to highlight their varied responses. The petitioner has simply failed to
show that introduction of the 911 tape would have in any way affected the outcome of his
trial.

IV. Cumulative Error

      Finally, the petitioner contends that the constitutional errors in this case were
cumulative and highly prejudicial, stating that he should have been granted relief on that

                                              -16-
basis. He contends that this “was a very ‘close case’, riddled with unprofessional and
unconstitutional errors.” However, the petitioner again fails to cite to any authority to
support his argument; thus, technically waiving his argument. See Tenn. Ct. Crim. App. R.
10(b).

        Regardless, the petitioner’s argument would fail. A showing of cumulative error
necessarily demands a showing of multiple errors in the underlying proceeding. See Nichols
v. State, 90 S.W.3d 576, 607 (Tenn. 2002). Having previously determined that none of the
above arguments were meritorious, we are unable to conclude that the petitioner is entitled
to relief on this basis.

                                     CONCLUSION

       Based upon the foregoing, the denial of post-conviction relief is affirmed.




                                                  _________________________________
                                                  JOHN EVERETT WILLIAMS, JUDGE




                                           -17-